EX‑34.31 (logo) Grant Thornton Report of Independent Registered Public Accounting Firm Audit • Tax •Advisory Grant Thornton LLP 1201 Walnut St, Suite 2200 Kansas City, Missouri 64106 T 816.412.2400 F 816.412.2404 Board of Directors Situs Holdings, LLC We have examined management’s assertion, included in the accompanying Certification Regarding Compliance with Applicable Servicing Criteria (“Management’s Assertion”), that Situs Holdings, LLC (the “Company”) complied with servicing criteria set forth in Items 1117, 1119, 1122(d)(3)(i) and 1122(d)(4)(vii) of the U.S. Securities and Exchange Commission’s Regulation AB for the Operating or Trust Advisor Services Platform (the “Platform) as of and for the year ended December 31, 2016. The platform consists of asset-backed transactions and securities defined by management in Appendix B of Management’s report. Management is responsible for the Company’s compliance with the applicable servicing criteria. Our responsibility is to express an opinion on management’s assertion about the Company’s compliance with the applicable servicing criteria for the Platform based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Company’s compliance with the applicable servicing criteria for the Platform and performing such other procedures as we considered necessary in the circumstances. Our examination included testing selected asset-backed transactions and securities constituting the Platform and evaluating whether the Company performed servicing activities related to those transactions and securities in compliance with the applicable servicing criteria for the period covered by this report. Accordingly, our testing may not have included servicing activities related to each asset-backed transaction or security constituting the Platform. Further, our examination was not designed to detect material noncompliance that may have occurred prior to the period covered by this report and that may have affected the Company’s servicing activities during the period covered by this report. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Company’s compliance with the applicable servicing criteria. In our opinion, management’s assertion that Situs Holdings, LLC complied with the aforementioned applicable servicing criteria as of and for the year ended
